Dear Senator Kelly:
Your opinion request asked for our interpretation of LA R.S.48:753, § A(4) and C with regard to the use of funds and that statute's definition of public transit.
The statute in question is a part of the act which established the "Parish Transportation Fund" originally enacted as Act 508
of 1980 and last amended by Act 221 of 1990.  LA R.S.48:751-48:760 are included in this section.  The sections of the statute pertinent to your inquiry are set forth below:
48:753  Use of the fund
           A.  The monies in the Parish Transportation Fund shall be used: . . .
(4)  To assist in the cost of providing public transit . . .
           C.  Of the funds herein provided which are used for transit purposes, such funds may be used for transit operating expenses as defined in LA R.S. 48:756(C), or for the acquisition of rolling stock.
The sections of the statute not quoted above deal with the construction and maintenance of roads, bridges, causeways, dykes, dams, levees, and highways.
The transit operating expenses mentioned in LA R.S. 48:753(C) are defined in LA R.S. 48:756(C) which reads as follows:
48:756  Distribution formula
           (C)  Operating expenses, operating revenues, and number of passengers shall be defined as provided in Part 630 of Chapter 6 of Title 49 of the Code of Federal Regulations as published in Volume 42, Number 13 of the Federal Register dated Wednesday, January 19, 1977.
Part 630 of Chapter 6 of Title 49, C.F.R. states in part that:
           A "Mass. Transportation System" means an agency authorized to transport people by bus, rail or other conveyance, either publicly or privately owned, and which provides the public general or special services (but not including school, charter, or sightseeing services on a regular and continuing, scheduled or unscheduled basis."
Webster's Dictionary defines transit in part as follows,
(1)  Conveyance of persons or things from one place to another
           (2) usu. local transportation esp. of people by public conveyance; also: vehicles or a system engaged in such transportation.
Considering the reference to Title 49 of the C.F.R. in LA R.S.48:753 (C) and the general definition of "public transit", it is the opinion of this office that the words public transit in LA R.S. 48:753 A(4) refer to bus, rail, or other conveyance used for public transportation in a parish.  LA R.S. 48:753 (C) allows the funds of the Parish Transportation Fund which are used for "transit purposes" to be used for the purchase of rolling stock (buses, rail cars, or other conveyance) and operating expenses.  These operating expenses are the expenses incurred in the operation of such a transit system. These expenses are set forth in detail in Part 630 of Title 49 C.F.R. as published in 1977 and range from Labor to Depreciation.  A complete listing with subcategories is contained in the Rule. The basic categories of operating expenses are as follows:
501  Labor
TABLE B-1. — Required expense object classes and functions
           501   Labor . . . . . . . . . . . . . . . . . . 01 Operators' salaries and wages  . . . . 02 Other salaries and wages . . . . . . .
502   Fringe benefits . . . . . . . . . . . . .
503   Services  . . . . . . . . . . . . . . . .
           504   Materials and supplies consumed . . . . . 01 Fuel and lubricants  . . . . . . . . . 02 Tires and tubes  . . . . . . . . . . . 99 Other materials and supplies . . . . .
505   Utilities . . . . . . . . . . . . . . . .
506   Casualty and liability costs  . . . . . .
507   Taxes . . . . . . . . . . . . . . . . . .
508   Purchased transportation service  . . . .
509   Miscellaneous expense . . . . . . . . . .
510   Expense transfers . . . . . . . . . . . .
511   Interest expense  . . . . . . . . . . . .
512   Leases and rentals  . . . . . . . . . . .
513   Depreciation and amortization . . . . . .
Total expense
For further details the Rule should be reviewed.
We hope the above answers your question.  We remain.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
JMR/vls-0516e